        Case 1:19-cv-10158-LJL-KNF Document 14 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                5/20/2020
                                                                       :
KYLE STRAUSS,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-cv-10158 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
LITTLE FISH CORP and ALICART, INC.,                                    :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Court will hold a conference on the application to approve the settlement (Dkt. No.
13) on Friday, May 29, 2020 at 2:30 p.m. by TELEPHONE CONFERENCE. The Parties are
directed to call the Court’s conference line at (888) 251-2909 and dial access code 2123101.

        In addition to Counsel, Plaintiff and a representative of each Defendant should appear on
the call. Counsel should be prepared to discuss the terms and conditions of the proposed
settlement including the financial consideration, plaintiff’s range of potential recovery, the costs
avoided by the settlement and the award of attorneys’ fees and costs. In addition, counsel should
be prepared to discuss the release, confidentiality, and non-disparagement provisions of the
proposed settlement.

        IT IS FURTHER ORDERED that in advance of the conference, and by no later than May
27, 2020 at 5:00 p.m., counsel shall file on ECF a letter substantiating the request for attorneys’
fees and costs, including as attachment contemporaneous time sheets, billing records,
information about hourly rates, information about attorney qualifications and experience, any
retainer agreement, all records of costs, and any other documentation necessary to support the
requested award.

        SO ORDERED.

Dated: May 20, 2020                                        __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
